I agree with Mr. Justice Dibrell in his conclusions and reasoning, and I wish simply to add a few reasons, which I think support the judgment of this court. *Page 554 
The terms "on or before" are in common use to designate the time at which the expressly reserved right of the maker of a contract to pay before maturity ends and when the payee's right to demand payment arises. The long continued and extensive use of those words in that connection justifies the conclusion that the language "on or before 1904" meant that the time "before 1904," which marked the termination of the option of the maker to pay before maturity also designates the time at which the payee might demand payment, that is, on the first day of January, 1904. In other words, "on" and "before" point to the same day, and as "before" could not extend beyond the first day of January, 1904, "on" must be construed to designate the same date. It is evident that the right of the payor to make payment was limited to January 1, 1904. If the right of the payee to demand payment was postponed to January 1, 1905, then during the year 1904 that maker could not have discharged the note without the consent of the payee. That construction would be violative of the intention of the parties to make the two rights correllative. What reason can be assigned for limiting the right of the maker to discharge the debt to a date a year before the payee could enforce payment? As shown in the main opinion, courts will supply words necessary to make a contract conform to the custom of people in making such contracts. The form of this contract is so unknown among business men that we are slow to believe that it was so made purposely. It is much more reasonable to suppose that unintentionally some word or words have been omitted which the court may supply to give the contract the usual form which is done by reading, "on or before January 1, 1904, I promise to pay," etc. This harmonizes the language of the instrument and conforms it to the usages and customs of business men.